 196300 NLRB No. 23DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Contrary to our dissenting colleague, we view it as entirely proper to find,on the basis of counsel for the General Counsel's failure to state disagreement
with the facts as stated in the affidavit submitted by the Respondent in support
of its Motion for Summary Judgment, that the General Counsel has essentially
consented to summary judgment on the basis of those facts. The General
Counsel could have avoided this result without conceding the initial argument
concerning lack of consent by simply disputing the affidavit as an alternative
ground for opposing summary judgment.2On June 13, 1983, McCullough received a 14-day suspension and filed agrievance that was eventually resolved in arbitration. He filed a grievance afterreceiving a letter of warning on September 8, 1983, that was resolved when
the parties reached a settlement.3Ford had granted permission without knowing that Shamlin had previouslyinstructed McCullough to unload the truck.4The contract provides that the grievant ``shall'' be represented at step 2``for all purposes'' by a steward or union representative ``who shall have au-
thority to settle or withdraw the grievance as a result of discussion or com-
promise. ...'' The contract also indicates that the management official shall

have authority ``to grant or settle the grievance in whole or in part.''The contract also indicates that at step 3 the union representative ``shallhave authority to settle or withdraw the grievance in whole or in part.'' Simi-
larly, the Respondent's representative is authorized ``to grant the grievance in
whole or in part.''In some circumstances the Union may appeal an adverse decision at step3 directly to arbitration. Issues involving contractual interpretation may be ap-
pealed to the national level at step 4 prior to arbitration.United States Postal Service and LevanceMcCullough, Jr. Case 11±CA±11049(P)September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn May 1, 1984, the Regional Director for Region11 of the National labor Relations Board issued a com-
plaint and notice of hearing alleging that the Respond-
ent has engaged in certain unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(3)
and (1) and Section 2(6) and (7) of the National Labor
Relations Act. Subsequently, the Respondent filed its
answer, admitting in part and denying in part the alle-
gations of the complaint, and raising an affirmative de-
fense. As an affirmative defense, the Respondent con-
tends that Levance McCullough filed a grievance con-
cerning his suspension, that the grievance was resolved
at step 2 of the parties' grievance and arbitration pro-
cedure, and that the Board should defer to the parties'
resolution of the grievance and dismiss the complaint.Thereafter, on July 10, 1984, the Respondent filedwith the Board in Washington, D.C., a Motion for
Summary Judgment and a memorandum renewing its
contention that the Board should defer to the settle-
ment agreement.On July 19, 1984, the Board issued an order trans-ferring the proceeding to the Board and Notice to
Show Cause why the Respondent's Motion for Sum-
mary Judgment should not be granted. On August 10,
1984, the General Counsel filed a response. The Gen-
eral Counsel argues, inter alia, that the Board should
not defer to the settlement agreement because the set-
tlement agreement does not address the unfair labor
practice charge, and McCullough opposed the settle-
ment agreement from the outset.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentThe facts here are relatively simple anduncontested.1Charging Party Levance McCulloughserved as the Union's shop steward and, prior to the
suspension at issue here, he had filed grievances in re-
gard to other discipline that he had received.2On Sep-tember 3, 1983, McCullough asked Supervisor Shamlinfor permission to file a grievance. Shamlin gave his
approval, but instructed McCullough not to file it until
the unloading of a mail truck was completed. Shamlin
subsequently noticed that McCullough was not unload-
ing the truck, and, following a search he discovered
McCullough completing a grievance form in the pres-
ence of Supervisor Ford. Shamlin asked why he was
not working, and McCullough replied that Ford had
given him permission to file the grievance.3Shamlininstructed McCullough to ``clock off'' because he had
disobeyed the order to unload the truck before filing
the grievance. McCullough replied in a ``very loud and
angry'' tone that he and Shamlin had a ``grudge'' to
settle, that the matter was a ``personal'' one which
should be handled ``off the clock,'' and that he was
``the one to do it.'' Shamlin repeated his order to
``clock off,'' but McCullough stated that he intended
to find his alternate steward. McCullough left the facil-
ity after Shamlin instructed him for the third time to
``clock off.''Following an investigation, the Respondent imposeda 14-day suspension on McCullough for refusing to
obey Shamlin's order to unload the truck and for mak-
ing threatening remarks. McCullough then filed a
grievance and an unfair labor practice charge that the
Regional Director deferred processing in accordance
with Dubo Mfg. Corp., 142 NLRB 431 (1963), pend-ing disposition of the grievance.In this regard, the parties' collective-bargainingagreement provides for a multistep grievance proce-
dure culminating in binding arbitration. At step 1 an
employee is required to discuss his grievance with his
immediate supervisor. The Union may appeal an ad-
verse decision to step 2, which is a meeting between
the steward, or other union representative, and a man-
agement official at the facility. The Union may appeal
an adverse decision at step 2 to step 3, a meeting be-
tween the Union's regional representative and the Re-
spondent's regional director for employee and labor re-
lations. At this step the parties may return the griev-
ance to step 2 if they mutually conclude that relevant
facts and contentions were not adequately developed.4 197POSTAL SERVICE5The settlement as written also provided that McCullough's performancerecord would be reviewed 1 year after his suspension. The letter of suspension
was to be removed from his file if he had received no subsequent discipline
within that year.6Spielberg Mfg. Co., 112 NLRB 1080 (1955).7Olin Corp., 268 NLRB 573 (1984).8Mahon v. NLRB, 808 F.2d 1342, 1346 (9th Cir. 1987).9Id. at 1345.10Although the Board in Alpha Beta did not expressly note that the union'sexclusive authority over the handling of grievances submitted to the contrac-
tual grievance procedure by itself met the consent requirement, such a view
is not inconsistent with the Board's opinion. The Board did not state that the
evidence of individual consents to the settlement was critical to the decision
to defer. To the contrary, the Board in Alpha Beta, in discussing the relevantdeferral principles, specifically noted that the settlement was intended to re-
solve the parties' contractual dispute and, to that end, the union could, if it
felt it was necessary, waive the employees' statutory rights. The dissent ob-
serves that the Board has not deferred to a grievance settlement to which a
grievant has not individually consented. However, subsequent to Alpha Beta,the Board has not interpreted that decision as requiring individual employee
consent, nor has it refused to defer in the absence of such consent. Moreover,
as noted in the dissent, the Board in Energy Cooperative, 290 NLRB 635(1988), gave effect to a strike settlement despite the fact that an individual
charging party sought to litigate his rights, noting with citation to the Ninth
Circuit's affirmance of Alpha Beta that the union was authorized as the exclu-sive representative to bargain on behalf of employees and to settle fully all
issues in dispute. We therefore disagree with our dissenting colleague that we
are making new law in the present case.11We note that McCullough was not unfamiliar with the operation of thegrievance and arbitration procedure. As noted above, he served as the Union's
shop steward and had invoked the procedure on previous occasions. We em-
phasize that the contractual provision, McCullough's position as shop steward,
and his familiarity with the grievance procedure are all circumstances sup-
porting a finding that the second criterion has been satisfied in this case. We
do not imply that these circumstances must be present in all cases in order
for an employee to be bound by a grievance settlement reached by his bar-
gaining agent. On the contrary, we agree with the Ninth Circuit's view and
would find that even without specific contractual authority or employee con-
sent a union can bind unit employees to the terms of a grievance settlement.
Of course, the union's conduct remains subject to the duty of fair representa-
tion. See Metropolitan Edison, supra, 460 U.S. 706±707 at fn. 11.McCullough's grievance was processed to step 3,where the parties' regional representatives mutually
agreed to return it to step 2. The Respondent's local
representatives subsequently met with McCullough and
the Union's local representatives, and the Respondent
asked the Union how the matter could be settled. The
Union proposed that the suspension be reduced from
14 to 7 days and that McCullough receive 40 hours of
backpay at a straight-time rate. McCullough stated that
he did not approve the proposal, and the Respondentagain asked the Union how the matter could be settled.
The Union stated that it considered its offer to be ap-
propriate, and the Respondent accepted. On February
1, 1984, the settlement was reduced to writing and
signed by the Union's president and the Respondent's
postmaster-manager.5The Respondent's counsel ad-vised the Regional Director of the settlement, but the
Regional Director subsequently issued a complaint. As
noted above, the Respondent thereafter filed a Motion
for Summary Judgment, renewing its contention that
the Board should defer to the settlement.We find it appropriate to defer to the settlementagreement in accordance with Alpha Beta Co., 273NLRB 1546 (1985), petition for review denied sub
nom. Mahon v. NLRB, 808 F.2d 1342 (9th Cir. 1987).In that case, 15 employees filed grievances after being
discharged for engaging in a sympathy strike, and the
employers and the unions reached a proposed settle-
ment that provided that the employees would be rein-
stated without backpay. The unions permitted the em-
ployees to decide whether to accept the settlement, and
the employees voted to authorize the unions to accept
it after being fully informed of its terms. Nonetheless,
the employees continued to pursue previously filed un-
fair labor practice charges in order to obtain backpay.In Alpha Beta, the Board announced its intention toapply the deferral principles of Spielberg6and Olin7tosettlement agreements reached during grievance and
arbitration proceedings. The Board found that the ap-
plication of deferral principles to such settlements
would further the policy favoring private resolution of
labor disputes. On the facts of the case, the Board con-
cluded that the grievance proceedings were fair and
regular, that all parties had agreed to be bound, and
that the settlement agreement was not clearly repug-
nant to the purposes and policies of the Act.The Ninth Circuit affirmed the Board's Alpha Betadecision, finding that the Board had not abused its dis-
cretion in developing and applying its standards for de-
ferral.8Noting that the Board had cited MetropolitanEdison Co. v. NLRB, 460 U.S. 693 (1983), for theproposition that a union can waive employees' statu-
tory rights, the court held that ``[w]holly apart from
their own separate consents,'' the employees were
``bound by the terms of the settlement agreement'' ne-
gotiated by their bargaining representative.9In this case, the first deferral criterion is satisfiedbecause there is no evidence that the grievance pro-
ceedings were not fair and regular. The settlement
agreement also satisfies the second criterion that all
parties have agreed to be bound, even though the cir-
cumstances here are different from those in AlphaBeta. Although the employees in Alpha Beta expresslyauthorized the unions to accept the settlement, that fact
was not necessary to the result, as noted above.10Here, McCullough expressed disapproval when the set-
tlement was proposed. But the Union, as his collective-
bargaining agent, was, in the words of the Ninth Cir-
cuit's affirmance of Alpha Beta, empowered to bindhim ``wholly apart from [his] own separate consent.''
Further, we find that McCullough authorized the Union
to settle the dispute when he invoked the contractual
grievance procedure.11We also find that the settlement agreement is not``clearly repugnant'' to the purposes and policies of
the Act. In Olin, supra, the Board stated that it wouldnot require that an arbitrator's award be totally consist-
ent with Board precedent. Rather, the Board held that
it would not find an award to be ``clearly repugnant'' 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12268 NLRB at 574.13See, e.g., Independent Stave Co., 287 NLRB 740 (1987), overruling ClearHaven Nursing Home, 236 NLRB 853 (1978), on this point.1Olin Corp., 268 NLRB 573 (1984); Spielberg Mfg. Co., 112 NLRB 1080(1955).2This is assuming, of course, that the arbitrator does not base the decisionon reasons that are inconsistent with the protection of concerted activity. Cf.
Cone Mills Corp., 298 NLRB No. 70 (May 25, 1990).3I am aware that the Board defers to arbitral awards that do not state theirgrounds in writing and that are issued by panels that do not include a neutral
or ``public'' member. But even in those cases there is at least the pretense
of an adjudication by an equally balanced panel before whom a representative
of the grievant and a representative of the employer present the case for and
against the grievance. Terminal-Transport Co., 185 NLRB 672 fn. 1 (1970);Denver-Chicago Trucking Co., 132 NLRB 1416 (1961). Moreover, the partyrepresentatives do not both argue and decide the case. In the present case, rep-
resentatives of the Union and the Employer just decided to settle
McCullough's grievance by splitting the difference, so to speak, and restoring
him to 50 percent of the status quo ante.unless it is ``palpably wrong.''12Here, the fact thatMcCullough did not receive all the relief to which he
may have felt he was entitled does not render the set-
tlement ``palpably wrong.''13Indeed, there is no indi-cation that the resolution of the grievance is repugnant
to the Act. Rather, the parties reached a compromise
that provided McCullough with 40 hours of backpay
and reduced his suspension by one-half.Finally, although not expressly addressed in AlphaBeta, we conclude that the last deferral criterion re-ferred to in Olin has been met in this case. The Boardheld in Olin that the unfair labor practice issue musthave been considered by the arbitrator and this cri-
terion is met when the contractual issue is factually
parallel to the unfair labor practice issue, and the arbi-
trator was presented generally with the facts relevant
to resolving the unfair labor practice. 268 NLRB at
574. Critically, the Board also held that the party who
would have the Board reject deferral bears the burden
of showing the Olin standards have not been met.When a settlement is reached prior to arbitration, we
examine whether the unfair labor practice issue was
considered by the parties. This criterion is satisfied
when the contractual issue and the unfair labor practice
issue are factually parallel, and the parties were gen-
erally aware of the facts relevant to resolving the un-
fair labor practice. Here, the General Counsel has not
raised a genuine issue of fact that this criterion has not
been met.Accordingly, we shall defer to the settlement agree-ment reached by the parties, grant the Respondent's
Motion for Summary Judgment, and dismiss the com-
plaint.ORDERThe complaint is dismissed.CHAIRMANSTEPHENS, dissenting.Without expressly acknowledging the fact, my col-leagues have altered Board law in this case. Further-
more, given the nature of the record on which they
have made their decision to defer to the settlement at
issue here, I fear that this case illustrates the propo-
sition that hard cases make bad law. I would not grant
the Respondent's Motion for Summary Judgment. For
the following reasons, I would give counsel for the
General Counsel the opportunity to state expressly
whether she takes issue with any of the facts asserted
by the Respondent and, if she does, I would remand
the case for a hearing on the merits.The ``simple and uncontested'' facts on which mycolleagues conclude that the solution negotiated by the
Union and the Respondent satisfies all theSpielberg/Olin1requirements are essentially thoseattested to in an affidavit submitted by the Respond-
ent's director of employee and labor relations for an
area that includes the facility at which Charging Party
McCullough was suspended for conduct relating to his
processing of a grievance. The affiant was not in-
volved in the incident in question, but she states that
it was investigated by the Respondent; and she gives
a hearsay report concerning what those involvedÐ
McCullough and two of the Respondent's super-
visorsÐdid and said. Not surprisingly, her account
does not place McCullough in a favorable light.Had an arbitrator or arbitral panel found these``facts'' to be true and concluded that McCullough was
disciplined, not for zealous grievance processing, but
rather for insubordination that clearly went beyond the
bounds of contractually permissible worktime griev-
ance processing, I would agree that, applying the ``not
palpably wrong'' standard by which the Board in Olinelaborated on the Spielberg ``not clearly repugnant''test, we could defer to the arbitral award.2We do not,however, have an arbitral award, and we do not know
what the representatives of the Union and the Re-
spondent ``found'' when they negotiated a deal under
which McCullough would be suspended for only 7
days (rather than 14) and would receive some backpay
for the period to which the suspension was reduced.
Indeed, the General Counsel argues that we have no
evidence that the statutory issue was considered at all.
We know only that the matter was taken up by the
Union and the Respondent in the course of the griev-
ance procedure and that they reached this compromise
over the objection of McCullough.3I acknowledge that counsel for the General Counselhas not expressly taken issue with the facts as stated
by the Respondent in its Motion for Summary Judg-
ment. Given the basis for her opposition, however, I
am not sure this is a deliberate omission. Counsel for
the General Counsel reliedÐcorrectly, as explained
belowÐon the proposition that, under Board law as it
existed when this case was submitted to us, the Board
would not defer to a grievance settlement as conclusive
of an employee's statutory claim unless the employee
had at least initially agreed to the settlement. She may 199POSTAL SERVICEwell have been under the impression that she did notneed to contest the facts alleged by the Respondent in
order to defeat the Motion for Summary Judgment.In the precedent which my colleagues apply today,Alpha Beta Co., 273 NLRB 1546, 1547 (1985), theBoard expressly embraced ``the views of former Mem-
ber Penello in his dissent in Roadway Express, 246NLRB 174, 177 (1979).'' In that dissent Member
Penello had expressed the view that ``the Spielbergtests for deferral apply to grievance settlements as well
as arbitration awards.'' Id. Member Penello acknowl-
edged, however: ``Applying these tests admittedly is
easier where there is a full-blown arbitration award.
Thus, where there is a settlement short of arbitration,
I would want to take a close look at all the cir-
cumstances.'' Id. at 177 fn. 24. Applying the tests in
that case, Member Penello would have deferred to a
grievance settlement negotiated for the charging party
employee by his union with the employee's approval.Similarly, in applying Member Penello's standard inAlpha Beta, supra, the Board deferred to a grievancesettlement in which the employees' involvement was
as follows (273 NLRB at 1547):All parties had agreed to be bound, including theemployees. Although the employees were not
themselves involved in the settlement negotia-
tions, they were fully informed as to the specific
terms of the proposed settlement by the Unions.
Indeed, the Unions left the final decision of ac-
ceptance or rejection of the proposed settlement
up to the employees, who knew that it did not
contain any provision for backpay. Instead of re-
jecting the settlement on that basis, and without
expressing any dissatisfaction to the Respondents,
the employees authorized the Unions to accept the
settlement agreement on their behalf. Thus, the
employees were bound by their acts and those of
their collective-bargaining representatives.I fully acknowledge, as my colleagues point out, thatthe Ninth Circuit panel, in affirming the Board's order
in Alpha Beta, made it clear that it found the indi-vidual consents of the employees unnecessary to defer-
ral to the settlement. It viewed a union's contractual
authority to bind employees to grievance settlements
without their consents as sufficient to bind them alsofor purposes of precluding an employee's pursuit of his
remedies under the Act for any possible statutory vio-
lations implicated in the incident giving rise to the
grievance. Mahon v. NLRB, 808 F.2d 1342, 1345(1987). The fact remains, however, that until the
present case, the Board has not deferred to a grievance
settlement to which the employee-grievant had not in-
dividually consented.I would not follow the lead of the Ninth Circuit onthis point. I agree with the Fourth Circuit, in its opin-
ion denying enforcement of the Board's order in Road-way Express, that ``the failure of [an employee] toagree to [a] settlement'' is ``a good basis for refusal
to defer.'' Roadway Express, v. NLRB, 647 F.2d 415,425 (1981). The court concluded, however, that the
Board had erred in failing to defer in that case because
the record showed that the terms of the settlement of
the discharge grievance had been fully disclosed to the
employee, Brown, and that his single request for a
change in the terms had been granted before he re-
turned to his job. Id. It was a full 4 months later, when
Brown became dissatisfied with the settlement, that he
filed charges with the Board. As the court observed,
under those circumstances, ``deferring to the settlement
... effected by the union's representative acting with

the full approval of Brown, would not be repugnant tothe national labor policy of respecting agreements free-
ly made between an employee and employer, wheresuch agreement [has] been effected under the protec-
tion of the employee's bargaining agent.'' Id. at 426
(emphasis added).I do not mean to say that a union's agreement to asettlement with an employer can never be preclusive of
individual employees' attempts to seek vindication of
their statutory rights with the Board. In Energy Coop-erative, 290 NLRB 635 (1988), I concurred in the dis-missal of unfair labor practice charges on the ground
that a strike settlement agreement executed by the
union and the employer of the alleged individual
discriminatees essentially waived those individuals'
rights to file charges with the Board concerning certain
matters settled in the agreement. The case involved de-
nial of certain contractual benefits to strikers, but, as
I pointed out, the statutory right at issue was the right
to strike, a right that had been collectively exercised
by the employees in that case in a strike called by the
union that had negotiated the strike settlement. 290
NLRB at 636. Moreover, in view of certain quid pro
quos in the agreement that benefited all unit employ-
ees, it did not appear that letting the settlement stand
as the final resolution of the strike-related issues in
question would undermine the statutory policy of pro-
hibiting discrimination that discourages the exercise of
the Section 7 right to strike. Id. at 639. I stated, how-
ever, that ``whether a union, on behalf of particular
employees and without their express individual con-
sent, could waive other types of statutory violations in
other contexts ... would have to be carefully exam-

ined in future cases.'' Id. at 639.In my view, McCullough's filing of the grievanceover his discharge would effectively waive his right to
Board consideration of the merits of an unfair labor
practice charge based on it if the grievance process
culminated in an arbitration award that met
Spielberg/Olin standards or if he gave his individualconsent to any settlement reached short of arbitration
by his union and his employer that also met those 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The General Counsel may contest the facts alleged by the Respondentwithout resort to counteraffidavits. The Board has no counterpart to Rule 56(e)
of the Federal Rules of Civil Procedure, which states that a party opposing
a properly supported Motion for Summary Judgment ``may not rest upon the
mere allegations or denials of [his] pleading.'' This is so because pretrial dis-
covery like that which is customary in Federal court proceedings is not al-
lowed in Board proceedings. Rule 56 of the Federal Rules of Civil Procedure
contemplates that Summary Judgment Motions will be ruled on only ``after
adequate time for discovery.'' Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986). See Board Rules and Regulations, 29 CFR § 102.24(B), 54 Fed.Reg
38515 (1989).standards. I would not find such a waiver here, whereneither of those conditions obtains.Because my colleagues in the majority are makinga change in Board law governing standards for deferral
to grievance settlements that now makes the General
Counsel's position on the Respondent's statement of
the facts determinative of the case at this stage, I
would at the least issue a Notice to Show Cause that
would give the General Counsel the opportunity to
contest the facts stated in the affidavit proffered by theRespondent.4If the General Counsel contests the facts,I would remand for a hearing on the merits of the un-fair labor practice allegation.